Citation Nr: 0633162	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for snapping hip 
syndrome with trochanteric bursitis, claimed as a right hip 
condition.

2.  Entitlement to service connection for right knee 
condition, as secondary to snapping hip syndrome with 
trochanteric bursitis.

3.  Entitlement to service connection for right ankle 
condition, as secondary to snapping hip syndrome with 
trochanteric bursitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
August 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In February 2004, 
the RO reopened the veteran's service connection claim for 
snapping hip syndrome with trochanteric bursitis, but denied 
the claim on the merits.  Irrespective of the RO's action, 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen the claim of service 
connection for a snapping hip syndrome.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The RO denied service connection 
for a right knee condition and right ankle condition, 
secondary to snapping hip syndrome in January 2005.

On August 29, 2006, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Board hearing on his VA-Form 9, 
appealing the service connection claim for snapping hip 
syndrome.  He did not request a hearing on his VA-Form 9, 
appealing the service connection claims for right knee and 
ankle conditions.  The Board sent the veteran a letter in 
September 2006, requesting that he clarify whether he wanted 
a Board hearing.  He responded in October 2006 that he wanted 
to attend a Board videoconference hearing at the RO.  
Therefore, a hearing must be scheduled.  See 38 C.F.R. § 
20.700 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing at the RO, 
pursuant to 38 C.F.R. § 20.700 (2006).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



